Citation Nr: 1435233	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for paralysis of the ulnar nerve of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran had active service from July 1960 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2012 brief, the Veteran's representative indicated that the Veteran may be seeking service connection for (1) coronary artery disease with myocardial infarction; (2) diabetes; (3) hypertension; (4) peripheral vascular disease; and (5) dyspnea.  The representative asserted that the agency of original jurisdiction (AOJ) should have sent the Veteran correspondence to verify if it was his intention to file a claim of service connection for these disabilities.  The Board notes that the AOJ has not developed or adjudicated these issues.  Therefore, the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In a May 2014 appellate brief, the Veteran's representative asserted that the Veteran's condition has become more severe since the last VA examination conducted in January 2010 and, therefore, warrants another examination to determine the current level of severity.

Accordingly, the Board has no discretion but to remand for a new VA examination in this case.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran should also be given the opportunity to obtain any relevant medical records for review or request VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim. The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing his symptoms and the impact of the disability on his ability to obtain and retain employment.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, if any.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; 
(ii) an explanation of the efforts VA made to obtain the records; 
(iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and 
(iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination.  

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's left ulnar nerve paralysis.

Please articulate the reasoning underpinning all opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why. A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, include extraschedular consideration.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

